PER CURIAM.
Petitioner, BWS Credit Services, Inc., seeks review, by Petition for Writ of Certio-rari, of an order of the Industrial Relations Commission dismissing petitioner’s appeal on the basis that same was not timely filed.
The adverse referee’s decision which BWS wished to appeal was mailed to BWS on October 24, 1977, accompanied by a notice stating that: “Last date for filing appeal to Industrial Relations Commission: November 3, 1977”. Petitioner’s notice of appeal to the Industrial Relations Commission was postmarked November 4, 1977. Thus, it is apparent that petitioner’s notice of appeal was untimely filed, rendering the decision of the appeals referee final. See Florida State University v. Jenkins, 323 So.2d 597 (Fla. 1st DCA 1975).
The Petition for Certiorari is DENIED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.